DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 01 December 2020 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response, Claims 1 & 3-11 are pending for review.

Note:	The prior art relied upon in the following office action is as follows:
-
Barfus, GB #2197453
[Barfus ('453)]

-
Bern, US #2008/0268392
[Bern ('392)]

-
Castleberry, US #2014/0096444
[Castleberry ('444)]

-
Horton, US #2009/0199746
[Horton ('746)]






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 6-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Bern ('392) in view of Horton ('746) & Castleberry ('444).
In Re Claim 1, Bern ('392) discloses all aspects of the claimed invention including: A cake shield (Cake Shield #44), comprising:
a plate having an upper surface (The top surface of the horizontal top wall / plate of Shield #44), a lower surface (Bottom surface of the top plate of Shield #44), and an outer perimeter (Perimeter Edge #46);
at least one candle insertion hole disposed through the plate, wherein each candle insertion hole is configured to support a candle in an upright position (Cavities #50 supporting Candles #58);
a plurality of legs adapted to be inserted into a cake, such that the plate is held in an elevated position above the cake (Legs / Supports #52 inserted into & elevating Shield #44 above Cake #56);
With the possible exception of: wherein each leg is affixed via a hinge to the lower surface of the plate, wherein each leg is movable via the hinge between a stowed configuration and an extended configuration; wherein the stowed configuration includes each leg in a parallel position relative to the plate; wherein the extended position includes each leg in a non-parallel position relative to the plate; at least one fastener disposed on the lower surface of the plate, wherein each fastener is configured to secure the distal end of a corresponding leg in the stowed configuration; wherein a flexible material is disposed in an inner perimeter of each candle insertion hole; wherein the flexible material is coextensive with the upper surface of the plate; & the legs being tapered.
With respect to the hinged legs, Horton ('746) discloses from the same Article Support field of endeavor as applicant's invention, a horizontal plate / surface (Table #2) with hinged legs & a fastening means / magnet to maintain each leg in a stowed position (Para. 21, 31: Legs 23, 23’, 24, 24’ hinged at Ends #27-30 to allow the legs to pivot between an open position non-parallel to Table #2 & a closed position parallel to Table #2, the legs secured in the closed position by use of a fastener / magnet, not shown, the exact location of the magnet would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, dependent on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the cake shield, the weight / force exerted by each leg, etc., since the applicant has not disclosed that a magnet located at a distal end of each leg solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the cake shield of Bern ('392) would function equally well in either configuration).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hinged legs & latch of Horton ('746) into the system of Bern ('392) for the purpose of providing a means for reducing the overall size of the apparatus for easy transport & storage, & to reduce the risk of losing required or necessary components of the cake shield.
With respect to the flexible material, Castleberry ('444) discloses from the same Cake Shield / Article Support field of endeavor as applicant's invention, a flexible material (Disc #70 comprising Flexible Flaps #74, Top Member #80 comprising Flexible Flaps #89) located within openings for holding objects inserted therein (Comprising Openings #28, Lip #72, Locking Ring #90), and including a central aperture aligned with the openings (Point / Aperture #71), the flexible material coextensive with the upper surface (Flexible Flaps #89 define the top surface Top Member #80).
It would have been obvious to one of ordinary skill in the art at the time of the invention to the flexible support material of comprising Flexible Flaps #74 into the system of Barfus ('453) for the purpose of providing a sealing & supporting means for the inserted object / candle to prevent the passage of fluids through the opening (Abstract).
With respect to the tapered legs, the shape / configuration of the legs would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a tapered leg solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the cake shield of Bern ('392) would function equally well in either configuration.
In Re Claim 6, Horton ('746) further discloses: wherein each fastener comprises a magnetic material; wherein a distal portion of each leg comprises a magnetic material; wherein a magnetic attraction between the magnetic material of each fastener and the magnetic material of each distal portion of each leg secures each leg in the stowed configuration (Para. 31
In Re Claims 7 & 8, with respect to “wherein the fastener comprises a latch configured to secure each leg in the stowed configuration” & “wherein the bottom surface of the plate defines a housing for each leg, such that when each leg is placed in the stowed configuration, each leg is secured in the housing”, the fastening means for securing the legs would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either of a latch or a leg housing solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the apparatus of Bern ('392) would function equally well in either configuration.
In Re Claim 9, Bern ('392) discloses: wherein the outer perimeter is rectangular (At least Fig. 1); wherein each leg is disposed on one of four corners of the outer perimeter (At least Fig. 2: Each Leg / Support #52 is located proximate a corner of Shield #44).
In Re Claims 10 & 11, Bern ('392) discloses all aspects of the claimed invention including: A cake shield (Cake Shield #44), consisting of:
a plate having an upper surface (The top surface of the horizontal top wall / plate of Shield #44), a lower surface (Bottom surface of the top plate of Shield #44), and an outer perimeter (Perimeter Edge #46);
[Cl. 11: the outer perimeter being rectangular in shape] (At least Fig. 1);
a plurality of candle insertion holes disposed through the plate, wherein each candle insertion hole is configured to support a candle in an upright position (Cavities #50 supporting Candles #58);
[Cl. 10: a plurality of legs] / [Cl. 11: a first leg, a second leg, a third leg and a fourth leg] adapted to be inserted into a cake, such that the plate is held in an elevated position above the cake (The four of Legs / Supports #52 inserted into & elevating Shield #44 above Cake #56);
[Cl. 11: the first leg disposed in a first corner of the outer perimeter; the second leg disposed in a second corner of the outer perimeter; the third leg disposed in a third corner of the outer perimeter; the fourth leg disposed in a fourth corner of the outer perimeter] (At least Fig. 2: Each Leg / Support #52 is located proximate a corner of Shield #44);
With the possible exception of: wherein a flexible material is disposed in an inner perimeter of the at least one candle insertion hole; wherein the flexible material is coextensive with the upper surface of the plate; wherein each leg is affixed via a hinge to the lower surface of the plate, wherein each leg is movable via the hinge between a stowed configuration and an extended configuration; wherein the stowed configuration includes each leg in a parallel position relative to the plate; wherein the extended position includes each leg in a non-parallel position relative to the plate; [Cl. 10: a plurality of fasteners] / [Cl. 11: a first fastener, a second fastener, a third fastener and a fourth fastener] disposed on the lower surface of the plate, wherein each fastener is configured to secure a corresponding leg in the stowed configuration; wherein each fastener comprises a magnetic material; wherein a distal portion of each leg comprises a magnetic material; & wherein a magnetic attraction between the 
With respect to the hinged legs, Horton ('746) discloses from the same Article Support field of endeavor as applicant's invention, a horizontal plate / surface (Table #2) with hinged legs & a fastening means / magnet to maintain each leg in a stowed position (Para. 21, 31: Legs 23, 23’, 24, 24’ hinged at Ends #27-30 to allow the legs to pivot between an open position non-parallel to Table #2 & a closed position parallel to Table #2, the legs secured in the closed position by use of a fastener / magnet, not shown, the exact location of the magnet would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, dependent on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the cake shield, the weight / force exerted by each leg, etc., since the applicant has not disclosed that a magnet located at a distal end of each leg solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the cake shield of Bern ('392) would function equally well in either configuration).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hinged legs & latch of Horton ('746) into the system of Bern ('392) for the purpose of providing a means for reducing the overall size of the apparatus for easy transport & storage, & to reduce the risk of losing required or necessary components of the cake shield.
With respect to the flexible material, Castleberry ('444) discloses from the same Cake Shield / Article Support field of endeavor as applicant's invention, a flexible material (Disc #70 comprising Flexible Flaps #74, Top Member #80 comprising Flexible Flaps #89) located within openings for holding objects inserted therein (Comprising Openings #28, Lip #72, Locking Ring #90), and including a central aperture aligned with the openings (Point / Aperture #71), the flexible material coextensive with the upper surface (Flexible Flaps #89 define the top surface Top Member #80).
It would have been obvious to one of ordinary skill in the art at the time of the invention to the flexible support material of comprising Flexible Flaps #74 into the system of Barfus ('453) for the purpose of providing a sealing & supporting means for the inserted object / candle to prevent the passage of fluids through the opening (Abstract).
With respect to the tapered legs, the shape / configuration of the legs would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a tapered leg solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or Bern ('392) would function equally well in either configuration.

Claims 4 & 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Bern ('392) in view of Horton ('746) & Castleberry ('444) as applied to Claim 1 above, and further in view of Barfus ('453).
In Re Claims 4 & 5, Bern ('392) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein a decorative cover is removably disposed on the upper surface of the plate / wherein the decorative cover includes an image on a top surface thereof, wherein the decorative cover is of an identical perimeter and shape as the plate.
Nevertheless, Barfus ('453) discloses from the same Cake Shield field of endeavor as applicant's invention, a cake shield (at least Cover #15, 20, 31, 40, 50, 80, 84, 108) supporting the respective candles (Candles #24, etc.) above a birthday cake (Cake #10), the cake shield including a removable decorative cover with an image thereon (At least Fig. 5: Decorative Cover #82, which includes an image, e.g. “HAPPY BIRTHDAY TO YOU”, is disposed on Upper Surface #84a of Cake Support / Cover #84), the shape & dimensions of the removable cover being an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the decorative cover being the same shape & size of the cake shield solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the cake shield would function equally well in either configuration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the decorative cover of Barfus ('453) into the system of Bern ('392) for the purpose of providing a cake shield system that can include multiple decorative messages & images for various occasions.
Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1 & 4-11 have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection. Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762